Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The functional limitations including that the base pad is attached to the tooth using a dental bonding adhesive do not appear to be further limiting. Such that no additional structure is clearly claimed to further limit the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (2016/0287356).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad being contoured to anatomical features at a gumline of a tooth allowing an intimate fit between the base pad and the anatomical features of the gumline of the tooth, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure below), a button head 18 attached to a top of the button stem, the button head comprising a positioning groove 20 on a face of the button head (see annotated figure), the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (such that a dental explorer or scaler is capable of being used with the groove for positioning the base pad at the gumline as claimed).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bernstein further teaches with respect to claim 2, wherein the base pad further comprises beveled edges (see par. 41, “all outer edges of pad 12 can be slightly rounded”), wherein the beveled edges permit an aligner to slide over the base pad if the orthodontic elastic attachment is adhered off-center. It is noted that the beveled edges would be capable of allowing the attachment to function as claimed with respect to an alinger and therefore the functional claimed limitations are met by the prior art. 
Bernstein further teaches with respect to claim 3, wherein the base pad further comprising an integral mechanical locking base (see figs, par. 39-40, specifically the textured surface including the posts 30 and recesses 32).
Bernstein further teaches with respect to claim 11, wherein the base pad is configured to be attached to the tooth at the gumline with dental bonding adhesive (pars. 39-40).
Bernstein further teaches with respect to claim 20, wherein the orthodontic elastic attachment is made of stainless steel (par. 52).
Bernstein further teaches with respect to claim 23, wherein the orthodontic elastic attachment is made of gold (par. 52).
Bernstein further teaches with respect to claim 24, wherein the base pad is configured to complement a semi-circular shape of a cutout window within an alinger (par. 42 regarding the base pad being different shapes). It is further noted that the base pad is functionally capable of complementing a semi-circular shape of a cutout window and therefore the claimed limitations are met by the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad being contoured to anatomical features at a gumline of a tooth allowing an intimate fit between the base pad and the anatomical features of the gumline of the tooth, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure above), a button head 18 attached to a top of the button stem. Bernstein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the button head comprising a positioning groove on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument.
Pospisil teaches an orthodontic attachment 10 comprising a base pad 12, a button head 14 attached to the base pad, the button head comprising a positioning groove 40 on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (par. 48). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the face of the button head taught by Bernstein with the positioning groove taught by Pospisil in order to assist in positioning the attachment to a desired location on the tooth (see par. 48 of Pospisil).
Bernstein further teaches with respect to claim 2, wherein the base pad further comprises beveled edges (see par. 41, “all outer edges of pad 12 can be slightly rounded”), wherein the beveled edges permit an aligner to slide over the base pad if the orthodontic elastic attachment is adhered off-center. It is noted that the beveled edges would be capable of allowing the attachment to function as claimed with respect to an alinger and therefore the functional claimed limitations are met by the prior art. 
Bernstein further teaches with respect to claim 3, wherein the base pad further comprising an integral mechanical locking base (see figs, par. 39-40, specifically the textured surface including the posts 30 and recesses 32).
Bernstein further teaches with respect to claim 11, wherein the base pad is configured to be attached to the tooth at the gumline with dental bonding adhesive (pars. 39-40).
Bernstein further teaches with respect to claim 20, wherein the orthodontic elastic attachment is made of stainless steel (par. 52).
Bernstein further teaches with respect to claim 23, wherein the orthodontic elastic attachment is made of gold (par. 52).
Bernstein further teaches with respect to claim 24, wherein the base pad is configured to complement a semi-circular shape of a cutout window within an alinger (par. 42 regarding the base pad being different shapes). It is further noted that the base pad is functionally capable of complementing a semi-circular shape of a cutout window and therefore the claimed limitations are met by the prior art. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) as applied to claim 1 above, and further in view of Wong (5,230,619).
Bernstein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the attachment is made of porcelain or composite resin.
Wong teaches an orthodontic elastic attachment made of porcelain or composite resin (col. 1, ll. 23-25). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the orthodontic elastic attachment taught by Bernstein with porcelain or composite resin as taught by Wong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682) as applied to claim 1 above, and further in view of Wong (5,230,619).
Bernstein/Pospisil teaches the invention as substantially claimed and discussed above, however, does not specifically teach the attachment is made of porcelain or composite resin.
Wong teaches an orthodontic elastic attachment made of porcelain or composite resin (col. 1, ll. 23-25). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the orthodontic elastic attachment taught by Bernstein/Pospisil with porcelain or composite resin as taught by Wong since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Fischer et al. (3,922,787).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad being contoured to anatomical features at a gumline of a tooth allowing an intimate fit between the base pad and the anatomical features of the gumline of the tooth, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure below), a button head 18 attached to a top of the button stem, the button head comprising a positioning groove 20 on a face of the button head (see annotated figure), the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (such that a dental explorer or scaler is capable of being used with the groove for positioning the base pad at the gumline as claimed).
Bernstein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base pad is a triangular shape with rounded vertices.
Fischer teaches an orthodontic elastic attachment comprising a base pad 34, which is a triangular shape with rounded vertices (see fig. 2, col. 3, ll. 13-16). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein to include a triangular shape as taught by Fisher as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Fischer teaches a known base pad shape to be triangular as claimed.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682) in view of Fischer et al. (3,922,787).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad configured for attachment to a molar tooth (see fig. 7), being contoured to anatomical features at a gumline of the molar allowing an intimate fit between the base pad and the anatomical features of the gumline of the molar, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure above), a button head 18 attached to a top of the button stem. Bernstein further teaches wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the shape being triangular with rounded vertices and the button head comprising a positioning groove on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument.
Pospisil teaches an orthodontic attachment 10 comprising a base pad 12, a button head 14 attached to the base pad, the button head comprising a positioning groove 40 on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (par. 48). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the face of the button head taught by Bernstein with the positioning groove taught by Pospisil in order to assist in positioning the attachment to a desired location on the tooth (see par. 48 of Pospisil). Bernstein/Pospisil teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base pad is a triangular shape with rounded vertices.
Fischer teaches an orthodontic elastic attachment comprising a base pad 34, which is a triangular shape with rounded vertices (see fig. 2, col. 3, ll. 13-16). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein/Pospisil to include a triangular shape as taught by Fisher as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Fischer teaches a known base pad shape to be triangular as claimed.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) as applied to claim 1 above, and further in view of Fischer et al. (3,922,787)
Bernstein teaches the invention as substantially claimed and discussed above including the tooth being a molar (see fig. 7), Bernstein further teaching wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the base pad is a triangular shape with rounded vertices.
Fischer teaches an orthodontic elastic attachment comprising a base pad 34, which is a triangular shape with rounded vertices (see fig. 2, col. 3, ll. 13-16). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein to include a triangular shape as taught by Fisher as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Fischer teaches a known base pad shape to be triangular as claimed.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682) as applied to claim 1 above, and further in view of Fischer et al. (3,922,787).
Bernstein/Pospisil teaches the invention as substantially claimed and discussed above including, Bernstein further teaching the tooth being a molar tooth (see fig. 7) and wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the base pad is a triangular shape with rounded vertices.
Fischer teaches an orthodontic elastic attachment comprising a base pad 34, which is a triangular shape with rounded vertices (see fig. 2, col. 3, ll. 13-16). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein/Pospisil to include a triangular shape as taught by Fisher as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Fischer teaches a known base pad shape to be triangular as claimed.  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) as applied to claim 1 above, and further in view of Bosio et al. (WO 2016/115122).
Bernstein teaches the invention as substantially claimed and discussed above including the tooth being a canine or premolar (see fig. 7), Bernstein further teaching wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the base pad is a a diamond shape with rounded vertices.
Bosio teaches an orthodontic elastic attachment comprising a base pad 34, which is a diamond shape with rounded vertices (see pars. 26, 35 and figures showing rounded corners). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein to include a diamond shape as taught by Bosio as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Bosio teaches a known base pad shape to be diamond as claimed.  

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682) as applied to claim 1 above, and further in view of Bosio et al. (WO 2016/115122).
Bernstein/Pospisil teaches the invention as substantially claimed and discussed above including, Bernstein further teaching the tooth being a canine or premolar (see fig. 7) and wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the base pad is a diamond shape with rounded vertices.
Bosio teaches an orthodontic elastic attachment comprising a base pad 34, which is a diamond shape with rounded vertices (see pars. 26, 35 and figures showing rounded corners). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein/Pospisil to include a diamond shape as taught by Bosio as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Bosio teaches a known base pad shape to be diamond as claimed.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Bosio et al. (WO 2016/115122).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad being contoured to anatomical features at a gumline of a tooth allowing an intimate fit between the base pad and the anatomical features of the gumline of the tooth, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure below), a button head 18 attached to a top of the button stem, the button head comprising a positioning groove 20 on a face of the button head (see annotated figure), the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (such that a dental explorer or scaler is capable of being used with the groove for positioning the base pad at the gumline as claimed).
Bernstein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base pad is a diamond shape with rounded vertices.
Bosio teaches an orthodontic elastic attachment comprising a base pad 34, which is a diamond shape with rounded vertices (see pars. 26, 35 and figures showing rounded corners). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein to include a diamond shape as taught by Bosio as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Bosio teaches a known base pad shape to be diamond as claimed.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (2016/0287356) in view of Pospisil (2003/0113682) in view of Fischer et al. (3,922,787).
Bernstein discloses an orthodontic elastic attachment comprising a base pad 12, the base pad configured for attachment to a molar tooth (see fig. 7), being contoured to anatomical features at a gumline of the molar allowing an intimate fit between the base pad and the anatomical features of the gumline of the molar, the gumline being a cervical one-thrid of the tooth, the base pad configured to be in contact with the gumline (see fig. 8, pars. 41, 46, specifically “Bottom edge 48 can be a gingival edge as bottom edge 48 can face the gums 50 of a patient when bracket 10 is bonded to a primary tooth,… In some embodiments, gingival edge 48 can be a rounded gingival edge such that a gingival edge 48 can contour to the curved shape of the upper edge 52 of a patient’s gums 50 at the bottom of a primary tooth 54.”). It is noted that the base pad is contoured to match the contour of the patient’s gum and therefore is configured to function as claimed. Bernstein further teaches wherein the base pad is a shape capable of fitting within a cutout window of an alinger like a puzzle piece and a surface area of the base pad is capable of being maximized within the cutout window of the aligner with no gap for improved adhesion to a surface of the tooth at the gumline. It is noted that Bernstein does not specifically teach the base pad being used in combination with an alinger, however, the base pad is capable of functioning with an aligner as claimed, such that the alinger is provided with a cutout the same shape and size of the base pad. Bernstein further teaches a button stem connected to the base pad (see annotated figure above), a button head 18 attached to a top of the button stem. Bernstein further teaches wherein the base pad can be a variety of shapes (par. 42) with rounded vertices (par. 41 “the corners of pad 12 can be rounded to avoid similar damage to the inside of a patient’s mouth”), however, does not specifically teach the shape being a diamond shape with rounded vertices and the button head comprising a positioning groove on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument.
Pospisil teaches an orthodontic attachment 10 comprising a base pad 12, a button head 14 attached to the base pad, the button head comprising a positioning groove 40 on a face of the button head, the positioning groove allowing for positioning of the base pad at the gumline on the tooth using a dental explorer or scaler instrument (par. 48). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the face of the button head taught by Bernstein with the positioning groove taught by Pospisil in order to assist in positioning the attachment to a desired location on the tooth (see par. 48 of Pospisil). Bernstein/Pospisil teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base pad is a diamond shape with rounded vertices.
Bosio teaches an orthodontic elastic attachment comprising a base pad 34, which is a diamond shape with rounded vertices (see pars. 26, 35 and figures showing rounded corners). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the base as taught by Bernstein/Pospisil to include a diamond shape as taught by Bosio as an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV, B). It is noted that as discussed above in detail Bernstein teaches the base can be “any suitable shape, including but not limited to, rectangular, elliptical, hexagonal, etc”, (see par. 42 of Bernstein). Therefore, Bernstein teaches that the shape of the base pad is a design choice and Bosio teaches a known base pad shape to be diamond as claimed.  
Response to Amendment
The affidavit under 37 CFR 1.132 filed March 1, 2022 is insufficient to overcome the rejection of claims 1-3, 11, 13, and 17-25 based upon Abbatte as set forth in the last Office action because:  The evidence the applicant has submitted is not proper, such that the web sites listed is not proper as the evidence must be submitted within the affidavit. Further there is not evidence submitted that the awards that were awarded were for the claimed invention and the criteria for the award is not clear. Such as who decided the winner, was it peer reviewed, voted on by members of the public, voted on by a board of people, voted on by orthodontics and so on.
The applicant further argues long felt need, however, evidence has not been submitted to show that an art recognized problem existed in the art for a long period of time without a solution. Applicant argues that praise from orthodontics is evidence of fulling a long felt need, however, praise is not evidence of satisfying a long felt need (see MPEP 716.04 regarding information for satisfying a long felt need). 
It is further noted that in view of the limitations, a new rejection using different art is provided above.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed March 1, 2002 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the contour of the base pad being configured to be in contact with the gumline, however, the prior art of Bernstein has been cited to teach the new limitation, therefore, the applicant's arguments are moot..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/27/2022